OPINION
On July 17, 1985, the Stark County Grand Jury indicted appellant, Steven Helsel, on one count of rape in violation of R.C. 2907.02 with a force specification. On September 9, 1985, appellant pled guilty to said count without the force specification. By judgment entry filed November 7, 1985, the trial court sentenced appellant to an indeterminate term of eight to twenty-five years in prison.
On March 28, 2001, a hearing was held to determine appellant's status pursuant to the Sex Offender Registration Act, R.C. Chapter 2950. Appellant stipulated to a "sexual predator" classification. By judgment entry filed March 30, 2001, the trial court classified appellant as a sexual predator.
Appellant filed an appeal and this matter is now before this court for consideration. Assignments of error are as follows:
  I. THE TRIAL COURT ERRED IN OVERRULING APPELLANT'S MOTION TO DISMISS THE HOUSE BILL 180 (HEREINAFTER H.B. 180) PROCEEDINGS AGAINST HIM ON EX POST FACTO GROUNDS.
  II. THE TRIAL COURT ERRED IN OVERRULING APPELLANT'S MOTION TO DISMISS THE H.B. 180 PROCEEDINGS AGAINST HIM ON DOUBLE JEOPARDY GROUNDS.
  III. THE TRIAL COURT ERRED IN OVERRULING APPELLANT'S MOTION TO DISMISS BECAUSE H.B. 180 IS UNCONSTITUTIONALLY VAGUE.
I, II, III
This court has previously reviewed these arguments in State v. RoyceAlbaugh (February 1, 1999), Stark App. Nos. 1997CA00167 and 1997CA00222, unreported, State v. Earl Bair (February 1, 1999), Stark App. No. 1997CA00232, unreported, and Frederick A. McIntyre (February 1, 1999), Stark App. No. 1997CA00366, unreported. We hereby adopt and incorporate the corresponding assignments of error from these opinions herein. See, also, State v. Cook (1998), 83 Ohio St.3d 404, certiorari denied (1999), 525 U.S. 1182; State v. Williams (2000), 88 Ohio St.3d 513.
Assignments of Error I, II, and III are denied.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed.
Hon. Julie A. Edwards, P.J., Hon. Sheila G. Farmer, J., Hon. John F. Boggins, J., concur.